Citation Nr: 0016804	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-05 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This appeal arises from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran submitted a notice of disagreement in April 1996.  
The RO issued a statement of the case in March 1998 and 
received the veteran's substantive appeal in April 1998.  The 
veteran testified before the undersigned member of the Board 
in January 2000.

The veteran appears to have raised the issue of service 
connection for bulimia nervosa, possibly secondary to PTSD.  
This is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has alleged that he served in combat in 
Vietnam and that his stressors are related to that combat.

2.  A diagnosis of PTSD has been given based on alleged 
combat stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran underwent a VA PTSD examination in October 1995.  
During his interview with the examiner, the veteran reported 
various incidents that occurred while serving in combat in 
Vietnam that he found stressful.  The examiner offered a 
diagnosis of PTSD, chronic and bulimia nervosa, purging type.  
The examiner linked the PTSD to the veteran's reported 
stressors.  The Board finds that the elements for 
establishing well groundedness are satisfied in this case.  
There is a medical diagnosis of PTSD, which has been linked 
by medical evidence to active service.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In October 1995, a VA examiner gave a diagnosis of PTSD due 
to active service.  The claims file reflects that the veteran 
has reported stressors related to incidents that he regarded 
as combat against an armed enemy force.  However, the record 
does not conclusively establish that the veteran served in 
combat, i.e., it does not show that he has was awarded any 
medal establishing his participation in combat.  

The veteran's service documents do reflect that he was an 
embarkation assistant in the Marine Corps (MOS 0431) and that 
he served in the Da Nang area of Vietnam from May 11, 1968 to 
May 29, 1969.  His records reflect that he was involved with 
counterinsurgency operations and was assigned to Headquarters 
and Service Company (H&S Co), III MAF (3rd Marine Amphibious 
Force Division), in Da Nang.  

In January 2000, the veteran testified that while in Vietnam 
he was assigned to a clerical position but that, as a 
private, he often performed many other duties such as filling 
sandbags, perimeter security patrol, and guarding the river 
bank.  He reported incoming mortar fire, on nearly a daily 
basis, because he was located near the Da Nang airport, a 
favorite target of the enemy.  He testified that in or around 
Tet 1969, he was assigned to a post several miles away on 
Hill 38 (he had previously reported that he was at Hill 38 
for 2 to 3 weeks in November or December 1968).  There, he 
was trained as a mortarman and also went out on patrol 
sweeps.  He reported that Hill 38 was constantly under fire.  
He reported that he returned fire often and that he fired six 
shots at a boy.  

Because the veteran's PTSD claim is well grounded, the RO 
must send a stressor inquiry to the Marine Corps.  With 
regard to the development of evidence to confirm a claimed 
stressor, VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, Part III, 
Para. 5.14 b. (5) provides: 

(5)  Do not send an inquiry to the ESG or 
the Marine Corps unless there is a 
confirmed diagnosis of PTSD adequate to 
establish entitlement to service 
connection.  However, always send an 
inquiry in instances in which the only 
obstacle to service connection is 
confirmation of an alleged stressor.  A 
denial solely because of an unconfirmed 
stressor is improper unless it has first 
been reviewed by the ESG or the Marine 
Corps.

This case is therefore remanded to the RO for the following 
actions:

1.  The RO should request that the appropriate 
Marine Corps office attempt to verify the 
veteran's claimed stressors.  

2.  Upon completion of the requested 
development of the record, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision remains 
adverse to the veteran, the RO should issue an 
SSOC, a copy of which should be provided to the 
veteran and his representative and they should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals





 



